Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment/Arguments
	Applicants submission dated October 26, 2020 has been carefully considered.  As a general response to Attorney’s statement on page 10 that the Examiner was being disingenuous by the substitution of Wickham as the primary reference.  The Examiner points out that Applicant modified the claims which were submitted to the PTAB and on which the PTAB ruled.  The Examiner is required to interpret and prosecute the claims as written.
	Accordingly, the amended claims presented in the above response have been found to overcome all the previous rejections in the Non-Final rejection mailed June 24, 2020 and these rejections have been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Wickham, Zhu, Euzen and LaBarge, do not teach or suggest every limitation of the instant claim in that none disclose a soluble or fusible lanthanum-comprising species.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 11-13, 18-39, 41 and 45 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576.  The examiner can normally be reached on Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B CALL/Primary Examiner, Art Unit 1732